ORFINGER, J.
Elvis Hartley, although petitioning for a writ of habeas corpus, actually seeks permission to file a belated motion for post-conviction relief pursuant to Florida Rule Criminal Procedure 3.850. Hartley’s underlying conviction was affirmed in 1996, see Hartley v. State, 679 So.2d 787 (Fla. 5th DCA 1996), and the time to file a timely Rule 3.850 motion has long passed. See Fla. R.Crim. P. 3.850(b).
To obtain permission to file a belated motion for postconviction relief, Hartley should file a Rule 3.850 motion in the trial court, arguing whatever grounds he believes may be available to avoid the two-year time limitation. If his motion is denied as untimely, he can then appeal that decision to this court. Habeas corpus cannot provide the relief Hartley requests.
Accordingly, we deny Hartley’s petition for a writ of habeas corpus without prejudice to seek appropriate relief in the trial court.
PETITION DENIED.
SHARP, W. and PLEUS, JJ„ concur.